Citation Nr: 1529049	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  11-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee instability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1978 to May 1982.

This appeal comes to the Board of Veterans' Appeals (Board) a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The agency of original jurisdiction is the VA RO in Baltimore, Maryland.  A claim for an increased rating for the service-connected bilateral knee disabilities was received in April 2009.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  





REMAND

Initial Rating for Left Knee Instability

The Veteran appealed the Board's denial of a disability rating in excess of 10 percent for left knee instability to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court partially vacated the Board's August 2014 decision pursuant to a Joint Motion for Partial Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board provided no analysis as to why it considered the Veteran's left knee instability to be "mild."  The parties agreed that the Board also did not provide adequate reasons and bases why it remanded the rest of the Veteran's service-connected knee disabilities, but did not defer rating the left knee instability, pending the VA examination directed to be obtain on remand.

Review of the claims file reveals that a VA examination with regard to the bilateral knee disabilities was conducted in June 2015 (in connection with the increased ratings claims remanded by the Board in August 2014).  The VA examination report includes findings with regard to the claimed left knee instability.  VA treatment records dated from March 2012 to April 2015 have also been associated with the claims file.  The AOJ has not yet issued a supplemental statement of the case reflecting consideration of this additional evidence; therefore, the Board will remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.       


TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  June 2009, March 2011, and June 2015 VA examination reports reflect the Veteran's reports of being unemployed due to the service-connected bilateral knee disabilities.  The Veteran repeated this contention at the March 2012 Board hearing.  See Board hearing transcript pp. 16-17.  In the August 2014 decision, the Board referred the issue of a TDIU; however, the Board finds that this issue should have been remanded because the claim for a TDIU is part and parcel of the Veteran's claim for increased ratings for the bilateral knee disabilities.  See Rice, supra.    

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the issues of ratings for the service-connected bilateral knee disabilities (including a higher rating for left knee instability being remanded herein); however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU. 

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

If the AOJ finds that a VA examination or vocational specialist review is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion with supporting rationale regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment.   

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU and readjudicate the issue of an initial rating in excess of 10 percent for left knee instability based on the evidence of record.  If the any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




